UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2010 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 001-13255 43-1781797 (Commission File Number) (IRS Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 Registrant's telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On June 1, 2010, we filed a Current Report on Form 8-K to report the completion of the acquisition of Etimex Solar GmbH (“Vistasolar”).The acquisition was consummated pursuant to a certain Share Purchase Agreement, dated as of February 28, 2010 (the “Purchase Agreement”) between Etimex Holding GmbH, a limited liability company formed under the laws of Germany (“Seller”), Etimex Primary Packaging GmbH, a limited liability company formed under the laws of Germany and Flexsys Verwaltungs- und Beteiligungsgesellschaft mbH, a limited liability company formed under the laws of Germany and a wholly-owned subsidiary of Solutia Inc. (“Solutia”). This Form 8-K/A amends the Form 8-K filed on June 1, 2010 to provide, as required by Items 9.01(a) and 9.01(b), the audited financial statements of Vistasolar, a foreign business under Rule 1-02(l), and the unaudited pro forma combined financial information related to the Vistasolar acquisition. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired The following financial statements are filed as Exhibit 99.1: (i)Non-statutory combined annual financial statements of Vistasolar as of and for the year ended December 31, 2009, including accompanying notes and Audit Opinion. (b) Pro Forma Financial Information The following pro forma financial information is furnished as Exhibit 99.2: (i)Unaudited Pro Forma Condensed Combined Statement of Operations for the year ended December31, 2009 (ii)Unaudited Pro Forma Condensed Combined Statement of Operations for the six months ended June 30, 2010 In lieu of providing an unaudited pro forma condensed combined balance sheet, we have included as Exhibit 99.3, our consolidated balance sheet dated June 30, 2010 from our Form 10-Q for the quarter ended June 30, 2010 which was filed on July 28, 2010 and which reflects therein the Vistasolar acquisition. (d)
